Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 25 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir,
                     Williamsburg 25th Sept. 1781
                  
                  I cannot conceal from your Excellency the painful anxiety under which I have laboured since the receipt of the letter with which you honored me on the 23d inst.
                  The naval movements which your Excellency states there as possible, considering the intelligence communicated to you by the Baron De Clossen, make it incumbent upon me to represent the consequences that wd arise from them—and to urge a perseverance in the plan already agreed upon.  Give me leave in the first place, to repeat to yr Excellency that the enterprise against York, under the protection of your Ships, is as certain as any Military operation can be rendered by a decisive superiority of strength and means—that it is in fact reducible to calculation—& that the surrender of the British Garrison will be so important in itself and its consequences, that it must necessarily go a great way towards terminating the war, and securing the invaluable objects of it to the Allies.
                  Your Excellency’s departure from the Chesapeake, by affording an opening for the succour of York, which the Enemy would instantly avail himself of—would frustrate these brilliant prospects—and the consequence would be not only the disgrace & loss of renouncing an enterprise upon which the fairest expectations of the Allies have been founded—after the most expensive preparations and uncommon exertions & fatigues—but the disbanding perhaps the whole Army for want of provisions—The present Theatre of the War is totally deficient in means of land transportation being intersected by large rivers, and the whole dependance for interior communication being upon small Vessels.The Country has been so much exhausted besides by the ravages of the Enemy, and the subsistence of our own Army—that our supplies can only be drawn from a distance and under cover of a fleet Mistress of the Chesapeake.
                  I most earnestly entreat Your Excellency farther to consider, that if the present opportunity shd be missed, that if you shd withdraw your maritime force from the position agreed upon, that no future day can restore us a similar occasion—for striking a decisive blow—that the british will be indefatigable in strengthening their most important maritime points—and that the epoch of an honorable Peace will be more remote than ever.
                  The confidence with which I feel myself inspired by the energy of character and the naval talents which so eminently distinguish Yr Excellency leaves me no doubt that upon a consideration of the consequences which must follow your departure from the Chesapeake that Yr Excellency will determine upon the possible measure which the dearest interests of the common cause wd dictate.
                  I had invariably flattered myself from the accounts given me by skilful mariners, that Your Excellys position, moored in the Chesapeake might be made so respectable as to bid defiance to any attempt on the pt of the british fleet—at the same time that it wd support the operations of a Siege—secure the transportation of our supplies by water—and oeconomise the most pretious time, by facilitating the debarkation of our heavy Artillery and stores conveniently to the trenches in York River.  It is to be observed that the strength of the enemy’s reinforcement announced under Admiral Digby as we have the intelligence from the british may not only be exaggerated, but altogether a Finesse—and supposing the account consistent with truth; their total force it was hoped wd not put them in condition to attack with any prospect of success.
                  If the stationary position which had been agreed upon should be found utterly impracticable, there is an alternative which however inferior considered relatively to the support and facility of our land operations would save our affairs from ruin.  this is to cruise with your Excellencys fleet within view of the capes—so as effectually to prevent the entrance of any british Vessels.
                  Upon the whole, I sd esteem myself deficient in my duty to the common cause of France & America, if I did not persevere in entreating yr Excellency to resume the plans that have been so happily arranged & if invincible Maritime reasons prevent I depend as a last resource upon Your Excellencys pursuing the alternative abovementioned & rendering the Chesapeake inaccessible to any Enemy’s Vessel.
                  However the british Admiral may manoeuvre and endeavour to divert Yr Excellency from the object in view, I can hardly admit a belief that it can be his serious intention to engage in a general action with a fleet whose force will be superior supposing the most flattering accounts for the british to be true—past experience having taught them to engage with caution even upon equal terms—& forced from them acknowledgements, which prove the respect with which they have been inspired.
                  Let me add Sir that even a momentary absence of the Ffrench fleet may expose us to the loss of the british Garrison at York as in the present state of affairs Ld Cornwallis might effect the evacuation with the loss of his Artillery and baggage & such a sacrifice of men as his object would evidently justify.
                  The Marquis de la Fayette who does me the honor to bear this to Yr Excellency will explain many peculiarities of our situation which could not well be comprised in a letter—his candour and abilities are well known to Yr Excellency—and entitle him to the fullest confidence in treating the most important interests.  I have earnestly requested him not to proceed any farther than the Capes for fear of accidents shd Yr Excellency have put to Sea—in this case he will dispatch a Letter to Yr Excellency in addition to this.  I have the honor to be, &c.with Sentiments of the highest respect & attachmt
                  
                     G. Washington
                  
               